Citation Nr: 0841124	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  04-15 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1960 to August 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The veteran was scheduled for a May 2006 hearing before a 
Veterans Law Judge at the St. Petersburg, Florida RO.  He did 
not appear for his hearing.  Accordingly, the veteran's claim 
will be considered without the benefit of such hearing.  

The Board remanded this case in November 2006 for additional 
evidentiary development.  The case has been returned to the 
Board for further appellate action.  


FINDING OF FACT

The veteran's right knee disorder is not etiologically 
related to service.


CONCLUSION OF LAW

The veteran's right knee disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110; 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

History and Analysis

The veteran contends that his right knee disorder first 
manifested and was treated while in service.  The veteran's 
service treatment records include a report of his July 1960 
examination for his entry into service, which does not note 
any history or abnormalities concerning the right lower 
extremity.  Service treatment records include notations made 
in August 1962 concerning a laceration of right knee, which 
required sutures.  In September 1962, the veteran complained 
of knee pain and not being able to drive; the examiner found 
purulence of the wound from the laceration and stitches were 
removed.  The wound appeared inflamed following this action, 
so the examiner cleaned the wound, noting that the 
inflammation was probably due to the late removal of 
stitches.  An x-ray report of the right knee from September 
1962 was normal, with no significant abnormalities found.  
The rest of the veteran's service treatment records are 
negative for any other complaint, treatment, diagnosis or 
finding related to knee pain.  The report of the veteran's 
May 1963 examination for separation from service does not 
contain any notations or residual complaints concerning the 
right knee.


The claims folder contains post-service private medical 
records that document a right knee injury in May 1977 at the 
International Paper Company, which required surgery in July 
1977.  Per the veteran's given history at the time, a metal 
disc struck him in the knee and he developed effusion.  The 
pre-operative diagnosis was shown as internal derangement of 
the right knee.  The post-operative diagnosis was intense 
granuloma formation in the knee, possible purulent arthritis.  
The final diagnosis was chronic synovitis right knee and 
chondromalacia of the patella with loose bodies.  The 
evidence of record also includes a clinical record, dated in 
September 1989, in which the physician who performed the 1977 
right knee surgery noted the veteran's history of an in-
service right knee injury as well as the 1977 injury and 
expressed the opinion that the veteran "probably has an 
aggravation of a pre-existing condition with regards to his 
knee and he was actually injured first in 1962."

In his March 2004 substantive appeal, the veteran stated that 
he was treated for right knee symptomatology prior to his May 
1977 right knee injury.  He stated that the records were not 
available as the treating physician had been deceased for a 
number of years.  In addition, the treatment records in the 
claims folder refer to treatment before the veteran was seen 
by Dr. McArthur in July 1977 and after the July 1977 surgery.  
The Board remanded this case in November 2006 in part to try 
to obtain these further medical records regarding the 
veteran's claimed right knee condition.  Some of the previous 
medical treatment for the veteran's knees was not provided by 
VA, and the veteran has still not authorized VA to attempt to 
obtain the records of treatment from the 1970s.  
Consequently, the claims file is devoid of these records.  
While VA is obligated to assist a claimant in the development 
of a claim, there is no duty on the VA to prove the claim.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Id.  

VA treatment records from 1998 to 2007 reveal that the 
veteran was diagnosed with osteoarthritis involving the knee 
and the veteran continued to receive treatment.

A January 2007 VA examiner, who reviewed the veteran's entire 
claims file and medical history, noted that the veteran 
reported a past medical history significant for dyslypidemia 
and peripheral swelling due to right lower extremity venous 
disease.  Significant past surgical history includes three 
right knee surgeries.  The veteran reported that he has to 
use all of his time off because of his right knee, and so 
gets no vacation.  The examiner noted, however, that medical 
records reveal a loss of time from work due to the veteran's 
right shoulder, neck pain, Morton's neuroma, ganglion cyst, 
carpal tunnel syndrome, deep vein thrombosis and phlebitis.  
The examiner related the history as revealed in the veteran's 
service treatment records regarding the veteran's knee.  She 
also observed that sometime in the past few years the report 
of the veteran's injury changed from being hit in the knee or 
falling down to a motorcycle accident.  She commented that 
this information would affect the opinion of medical 
professionals that do not have access to all the veteran's 
service treatment records.  The examiner noted the veteran's 
right knee work injury in 1977 and that he sustained another 
injury in July 2005 stepping off a ladder.  

The examiner noted that subsequent to the 1977 injury and 
surgery, the veteran had phlebitis and deep venous 
thrombosis.  He has had chronic swelling since.  Upon 
physical examination, the veteran's posture was normal and 
his gait was slightly broad based to accommodate girth, with 
slight antalgic response in gait to the right knee, 
intermittently.  There was no atrophy, hypertrophy or 
palpable spasm and strength testing was intact.  On 
repetitive range of motion testing, he had flexion of 0 to 
135 on the left knee and 0 to 130 on the right knee limited 
by discomfort and difficulty.  Extension was full at 0 
degrees.  The veteran displayed a negative Lachman, anterior 
and posterior drawer and McMurray bilaterally.  There was a 
positive grind test on the right.  The veteran has congenital 
genu valgus deformity of the knees with bilateral tibial 
rotation laterally.  There was diffuse swelling of the right 
knee and lower left with some mild venous flushing.  The 
veteran exhibited bilateral mild lower extremity and ankle 
varicosities.  Diagnostic tests showed the right knee with 
mild lateral compartment degenerative changes.  The VA 
examiner gave a diagnosis of right knee laceration in 
service, resolved without sequelae; and right knee worker's 
compensation injury after military service with residual 
chronic synovitis, peripheral swelling, phlebitis, and deep 
venous thrombosis.  The examiner opined that the veteran's 
current knee disorder was not caused by, related to or 
aggravated by the simple knee laceration the veteran suffered 
in service.  

While the veteran has indicated a continuity of 
symptomatology of pain in his knee since service and stated 
his belief that his current right knee condition was caused 
by his military service and the knee injury he suffered in 
service, as a layperson he is not qualified to furnish 
medical opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  

Regarding a nexus between the veteran's post-service right 
knee disorder and the veteran's service, the only opinion as 
to such a nexus is in the 1989 clinical record.  However, 
that medical opinion is not shown to be based on thorough 
knowledge of the veteran's medical history - including his 
service treatment history - as would be established by review 
of the claims file, but was premised on an incomplete history 
provided by the veteran that the medical care provider 
accepted as reliable.  Because the physician's notations of 
such history are essentially bare transcriptions of lay 
history, they are not competent medical evidence that the 
veteran's current right knee disorder is related to his 
service.  See LeShore v. Brown, 8 Vet. App. 406 (1995).

Further, the law provides that service connection may not be 
based on resort to speculation or remote possibility.  38 
C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1992).  
It has been observed that statements from doctors which are 
inconclusive as to the origin of a disease can not be 
employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993).  Medical opinions 
expressed in terms of "may" also imply "may" or "may not," 
and are too speculative to establish a plausible claim by 
themselves.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Further, where a physician is unable to provide a 
definite causal connection, the opinion on that issue 
constitutes "what may be characterized as non-evidence" 
that has no probative value.  Perman v. Brown, 5 Vet.App. 
237, 241 (1993), overruled on other grounds by Robinson v. 
Mansfield, 21 Vet. App. 545 (2008).  Therefore, as the 
September 1989 examiner had not reviewed the veteran's claims 
file or service treatment records, relying on a bare 
transcription of lay history and also stated that the veteran 
"probably" had an aggravation of a pre-existing condition 
with regards to his knee and he was actually injured first in 
1962, this opinion must be assigned less probative value in 
the Board's analysis.

The Board finds that the January 2007 VA opinion is entitled 
to greater probative weight.  The January 2007 VA opinion 
clearly indicates that the examiner extensively reviewed the 
veteran's entire claims file prior to issuing her opinion.  
The examiner employed various diagnostic testing and noted 
specific evidence of record in the claims file in her 
analysis.  She also noted that the veteran's report of injury 
changed to a motorcycle accident at some point.  

In this case the veteran has diagnoses of right knee 
laceration in service, resolved without sequelae and right 
knee worker's compensation injury after military service with 
residual chronic synovitis, peripheral swelling, phlebitis 
and deep venous thrombosis.  Diagnostic tests show mild 
lateral compartment degenerative changes.   The question that 
must be answered is whether or not the veteran's current 
right knee disorder is related to his military service.  

The veteran reports that he first experienced right knee 
problems during service and the veteran's service treatment 
records do indeed document a right knee laceration.  Although 
this injury appears in August and September 1962 service 
treatment records, there are no additional treatment records 
documenting knee pain and no indication that the pain was the 
result of anything other than an acute, transitory injury.  
In fact, there were no complaints or findings concerning 
anything having to do with the right knee on the veteran's 
May 1963 separation examination report.  In addition, there 
is a lack of medical evidence between separation from service 
and 1977, at which time the medical evidence clearly 
documents an entirely separate knee injury suffered by the 
veteran at his workplace.  Additionally, in January 2007 a VA 
physician opined that the veteran's current right knee 
disorder is not caused by or related to his military service, 
including as due to the right knee laceration the veteran 
experienced.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for a right knee disorder must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the veteran was notified of the respective 
duties of the claimant and of VA, and of the evidence needed 
to substantiate his claim for service connection for a right 
knee disorder, by a letter in May 2001, before the adverse 
rating decision that is the subject of this appeal.  In a 
December 2006 letter, the veteran was given the specific 
notice required by Dingess, supra.  The Board concludes that 
VA has met its duty to notify the veteran concerning his 
claims.

The Board also concludes that VA has met its duty to assist 
the veteran in developing the evidence to support his claims.  
The record contains his service treatment records and VA 
medical records.  VA has obtained the veteran's private 
medical records identified by the veteran.  The veteran was 
given a VA examination, with medical opinion, in connection 
with the claim.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.  Neither the veteran nor his representative has 
indicated that there are any available additional pertinent 
records to support his claims.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for a right knee disorder is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


